Exhibit 10.1

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Voting Agreement”) is entered into as of March 18,
2014, by and among VIDARA THERAPEUTICS INTERNATIONAL LTD., an Irish private
limited company (“Vidara”), Horizon PHARMA, INC., a Delaware corporation (the
“Company”) and [            ] (“Stockholder”).

RECITALS

A. Stockholder is a holder of record and the “beneficial owner” (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of certain shares of common stock of the Company.

B. Vidara Therapeutics Holdings LLC, a Delaware limited liability company
(“Holdings”), Vidara, Hamilton Holdings (USA), Inc., a Delaware corporation and
an indirect wholly-owned subsidiary of Vidara (“U.S. Holdco”), Hamilton Merger
Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of U.S. Holdco
(“Merger Sub”) and the Company are entering into a Transaction Agreement and
Plan of Merger of even date herewith (the “Merger Agreement”), which provides
(subject to the conditions set forth therein), among other things, for the
merger of Merger Sub with and into the Company (the “Merger”).

C. As a result of the Merger, each outstanding share of common stock of the
Company (“Company Common Stock”) will be converted into the right to receive
ordinary shares of Vidara.

D. Stockholder is entering into this Voting Agreement in order to induce Vidara
and Holdings to enter into the Merger Agreement and cause the Merger to be
consummated.

AGREEMENT

The parties to this Voting Agreement, intending to be legally bound, agree as
follows:

SECTION 1. CERTAIN DEFINITIONS

For purposes of this Voting Agreement:

(a) “Expiration Date” shall mean the earliest of: (i) the date on which the
Merger Agreement is terminated pursuant to the terms of the Merger Agreement; or
(ii) immediately following the adjournment of the meeting of the stockholders of
the Company at which the Merger Agreement is adopted and approved by the
stockholders of the Company.

(b) Stockholder shall be deemed to “Own” or to have acquired “Ownership” of a
security if Stockholder: (i) is the record owner of such security; or (ii) is
the “beneficial owner” (within the meaning of Rule 13d-3 under the Exchange Act)
of such security.



--------------------------------------------------------------------------------

(c) “Person” shall mean any individual, private or public company, corporation
(including not-for-profit), general or limited partnership, unlimited or limited
liability company, joint venture, estate, trust, association, organization or
other entity of any kind or nature, including a government or political
subdivision or an agency or instrumentality thereof.

(d) “Subject Securities” shall mean: (i) all securities of the Company
(including all shares of Company Common Stock and all options, restricted stock
units, warrants and other rights to acquire shares of Company Common Stock)
Owned by Stockholder as of the date of this Voting Agreement; and (ii) all
additional securities of the Company (including all additional shares of Company
Common Stock and all additional options, restricted stock units, warrants and
other rights to acquire shares of Company Common Stock) of which Stockholder
acquires Ownership during the Voting Period (whether such acquisition is a
result of purchases or other transfers of Company Common Stock to Stockholder or
by virtue of a stock dividend, stock split, recapitalization, reclassification,
subdivision, combination or exchange of shares).

(e) A Person shall be deemed to have effected a “Transfer” of a security if such
Person directly or indirectly: (i) sells, pledges, encumbers, grants an option
with respect to, transfers or disposes of such security or any interest in such
security to any Person other than Vidara; (ii) enters into an agreement or
commitment contemplating the possible sale of, pledge of, encumbrance of, grant
of an option with respect to, transfer of or disposition of such security or any
interest therein to any Person other than Vidara; or (iii) reduces such Person’s
beneficial ownership of, interest in or risk relating to such security.

(f) “Voting Period” shall mean the period commencing on the date of this Voting
Agreement and ending on the Expiration Date.

SECTION 2. TRANSFER OF SUBJECT SECURITIES AND VOTING RIGHTS

2.1 Restriction on Transfer of Subject Securities. Subject to Section 2.3,
during the Voting Period, Stockholder shall not, directly or indirectly, cause
or permit any Transfer of any of the Subject Securities to be effected;
provided, however, that nothing contained in this Voting Agreement will be
deemed to restrict the ability of Stockholder to do any of the following: (a) to
exercise any equity awards held by Stockholder; (b) to sell Securities in
connection with equity awards (including restricted stock units) following the
date of this Voting Agreement solely for the purpose of paying withholding tax
in connection with such awards; (c) change the participation level under the
Company’s 2005 Stock Plan, 2011 Equity Incentive Plan and 2011 Employee Stock
Purchase Plan.

2.2 Restriction on Transfer of Voting Rights. During the Voting Period,
Stockholder shall ensure that: (a) none of the Subject Securities is deposited
into a voting trust; and (b) no proxy is granted that is inconsistent with this
Voting Agreement, and no voting agreement or similar agreement is entered into,
with respect to any of the Subject Securities.

 

2



--------------------------------------------------------------------------------

2.3 Permitted Transfers. Section 2.1 shall not prohibit a Transfer of Subject
Securities by Stockholder: (a) if Stockholder is an individual: (i) to any
member of Stockholder’s immediate family; or to a trust for the benefit of
Stockholder or any member of Stockholder’s immediate family; or (ii) upon the
death of Stockholder; (b) if Stockholder is a partnership or limited liability
company, to one or more partners or members of Stockholder or to an affiliated
corporation under common control with Stockholder; or (c) a Transfer of up to
fifteen percent (15%) of the Subject Securities held by the Stockholder as of
the date hereof; provided, however, that a Transfer referred to in this
Section 2.3(a) and (b) shall be permitted only if, as a precondition to such
Transfer, the transferee agrees in a writing, reasonably satisfactory in form
and substance to the Company and Vidara, to be bound by all of the terms of this
Voting Agreement. Any Transfer or purported Transfer of Subject Securities other
than in accordance with this Section 2.3 shall be void ab initio and of no
effect.

SECTION 3. VOTING OF SHARES

3.1 VOTING COVENANT. Stockholder hereby agrees that, prior to the Expiration
Date, at any meeting of the stockholders of the Company, however called, or at
any adjournment or postponement thereof and on every action or approval by
written consent of the stockholders of the Company, unless otherwise directed in
writing by Vidara, Stockholder shall cause any and all issued and outstanding
shares of Company Common Stock Owned by Stockholder as of the record date with
respect to such meeting to be voted:

(a) in favor of the Merger, the execution and delivery by the Company of the
Merger Agreement and the adoption and approval of the Merger Agreement and the
terms thereof, in favor of each of the other actions contemplated by the Merger
Agreement and in favor of any action in furtherance of any of the foregoing;

(b) in favor of any proposal to adjourn or postpone the meeting of the
stockholders of the Company to a later date if there are not sufficient votes
for adoption of the Merger Agreement on the date on which such meeting is held;

(c) against any action or agreement that would result in a breach of any
representation, warranty, covenant or obligation of the Company in the Merger
Agreement; and

(d) against any action which is (i) intended to impede, interfere with, delay,
postpone, discourage or adversely affect the Merger or any of the other
transactions contemplated by the Merger Agreement or this Voting Agreement, or
(ii) would reasonably be expected, to impede, interfere with, delay, materially
postpone, discourage or adversely affect in any way the Merger or any of the
other transactions contemplated by the Merger Agreement or this Voting
Agreement.

 

3



--------------------------------------------------------------------------------

Prior to the Expiration Date, Stockholder shall not enter into any agreement or
understanding with any Person to vote or give instructions with respect to such
shares of Company Common Stock Owned by Stockholder in any manner inconsistent
with clause “(a)”, clause “(b)”, clause “(c)” or clause “(d)” of the preceding
sentence.

3.2 PROXY

(a) Contemporaneously with the execution of this Voting Agreement:
(i) Stockholder shall deliver to Vidara a proxy in the form attached to this
Voting Agreement as Exhibit A, which shall be irrevocable to the fullest extent
permitted by law (at all times during the Voting Period) with respect to the
shares referred to therein (the “Proxy”); and (ii) if applicable, Stockholder
shall cause to be delivered to Vidara an additional proxy (in the form attached
hereto as Exhibit A) executed on behalf of the record owner of any outstanding
shares of Company Common Stock that are owned beneficially (within the meaning
of Rule 13d-3 under the Exchange Act), but not of record by Stockholder.

(b) Stockholder shall not enter into any tender, voting or other agreement, or
grant a proxy or power of attorney, with respect to the Subject Securities that
is inconsistent with this Voting Agreement or otherwise take any other action
with respect to the Subject Securities that would in any way restrict, limit or
interfere with the performance of Stockholder’s obligations hereunder or the
transactions contemplated hereby.

SECTION 4. REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Stockholder hereby represents and warrants to Vidara as follows:

4.1 Authorization, etc. Stockholder has the power, authority and capacity to
execute and deliver this Voting Agreement and the Proxy and to perform
Stockholder’s obligations hereunder and thereunder. This Voting Agreement and
the Proxy have been duly executed and delivered by Stockholder and, assuming the
due authorization, execution and delivery of this Voting Agreement by Vidara,
constitute legal, valid and binding obligations of Stockholder, enforceable
against Stockholder in accordance with their terms, subject to: (a) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors; and (b) rules of law governing specific performance, injunctive relief
and other equitable remedies.

4.2 No Conflicts or Consents.

(a) The execution and delivery of this Voting Agreement and the Proxy by
Stockholder do not, and the performance of this Voting Agreement and the Proxy
by Stockholder will not: (i) conflict with or violate any law applicable to
Stockholder or by which Stockholder or any of Stockholder’s properties is or may
be bound or affected; or (ii) result in or constitute (with or without notice or
lapse of time) any breach of or default under, or give to any other Person (with
or without notice or lapse of time)

 

4



--------------------------------------------------------------------------------

any right of termination, amendment, acceleration or cancellation of, or result
(with or without notice or lapse of time) in the creation of any material lien
on any of the Subject Securities.

(b) The execution and delivery of this Voting Agreement and the Proxy by
Stockholder do not, and the performance of this Voting Agreement and the Proxy
by Stockholder will not, require any consent of any Person.

4.3 Title to Securities. As of the date of this Voting Agreement:
(a) Stockholder holds of record (free and clear of any liens (other than
immaterial liens)) the number of outstanding shares of Company Common Stock set
forth under the heading “Shares Held of Record” on the signature page hereof;
(b) Stockholder holds (free and clear of any liens (other than immaterial
liens)) the options, restricted stock units, warrants and other rights to
acquire shares of Company Common Stock set forth under the heading “Options and
Other Rights” on the signature page hereof; (c) Stockholder Owns the additional
securities of the Company set forth under the heading “Additional Securities
Beneficially Owned” on the signature page hereof; and (d) Stockholder does not
directly or indirectly Own any shares of capital stock or other securities of
the Company, or any option, restricted stock unit, warrant or other right to
acquire (by purchase, conversion or otherwise) any shares of capital stock or
other securities of the Company, other than the shares and options, restricted
stock units, warrants and other rights set forth on the signature page hereof.

4.4 Accuracy of Representations. The representations and warranties contained in
this Voting Agreement are accurate in all respects as of the date of this Voting
Agreement, and will be accurate in all respects at all times prior to the
Expiration Date as if made as of any such time or date.

SECTION 5. MISCELLANEOUS

5.1 Stockholder Information. Stockholder hereby agrees to permit Vidara and the
Company to publish and disclose in the proxy statement and any other public
disclosure that Vidara and the Company mutually determine to be necessary or
desirable in connection with the Merger and any other transactions contemplated
by the Merger Agreement the following information: Stockholder’s identity and
ownership of shares of Company Common Stock and the nature of Stockholder’s
commitments, arrangements and understandings under this Voting Agreement.

5.2 Further Assurances. From time to time and without additional consideration,
Stockholder shall execute and deliver, or cause to be executed and delivered,
such additional transfers, assignments, endorsements, proxies, consents and
other instruments, and shall take such further actions, as Vidara may reasonably
request for the purpose of carrying out and furthering the intent of this Voting
Agreement.

5.3 Expenses. All costs and expenses incurred in connection with the
transactions contemplated by this Voting Agreement shall be paid by the party
incurring such costs and expenses.

 

5



--------------------------------------------------------------------------------

5.4 Notices. All notices hereunder shall be sufficiently given for all purposes
hereunder if in writing and delivered personally, sent by documented
internationally-recognized overnight delivery service or, to the extent receipt
is confirmed, telecopy, facsimile or other electronic transmission service to
the appropriate address or number as set forth below, or to such other address
as any party shall provide by like notice to the other parties to this Voting
Agreement:

if to Stockholder:

at the address set forth on the signature page hereof; and

if to Vidara:

[—]

[Address]

[—]

Attention: [—]

Facsimile No.: [—]

with copies to:

Mayer Brown LLP

1675 Broadway

New York, New York 10019

Attention: Reb D. Wheeler

Facsimile No.: (212) 849-5914

and

A&L Goodbody

The Chrysler Building

405 Lexington Avenue

Suite 33D

New York, New York 10174

Attention: Cian McCourt

Facsimile No.: (212) 333-5126

if to the Company:

[—]

[Address]

[—]

Attention: [—]

Facsimile No.: [—]

 

6



--------------------------------------------------------------------------------

With a copy to:

[—]

[Address]

Attention: [—]

Facsimile No.: [—]

5.5 Severability. Any term or provision of this Voting Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions of this Voting
Agreement or the validity or enforceability of the offending term or provision
in any other situation or in any other jurisdiction. Upon such determination
that any term or provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Voting Agreement
so as to effect the original intent of the parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the fullest extent possible.

5.6 Entire Agreement. This Voting Agreement, the Proxy, the Merger Agreement and
any other documents delivered by the parties in connection herewith constitute
the entire agreement between the parties with respect to the subject matter
hereof and thereof and supersede all prior agreements and understandings between
the parties with respect thereto.

5.7 Amendments. This Voting Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of each of the parties to this Voting Agreement.

5.8 Assignment; Binding Effect; No Third Party Rights. Except as provided
herein, neither this Voting Agreement nor any of the interests or obligations
hereunder may be assigned or delegated by Stockholder, and any attempted or
purported assignment or delegation of any of such interests or obligations shall
be void. Subject to the preceding sentence, this Voting Agreement shall be
binding upon Stockholder and Stockholder’s heirs, estate, executors and personal
representatives and Stockholder’s successors and assigns, and shall inure to the
benefit of Vidara and its successors and assigns. Without limiting any of the
restrictions set forth in Section 2, Section 3 or elsewhere in this Voting
Agreement, this Voting Agreement shall be binding upon any Person to whom any
Subject Securities are transferred. Nothing in this Voting Agreement is intended
to confer on any Person (other than Vidara and its successors and assigns) any
rights or remedies of any nature.

5.9 Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Voting Agreement or the Proxy
were not performed in accordance with its specific terms or were otherwise
breached. Stockholder agrees that, in the event of any breach or threatened
breach by Stockholder of any covenant or obligation contained in Section 2 or 3
of this Voting Agreement or in the Proxy, Vidara shall be entitled (in addition
to any other remedy that may be available to it, including monetary damages) to
obtain: (a) a decree or order of specific performance to enforce the observance
and performance of such covenant or obligation; and (b) an injunction
restraining such breach or threatened breach. Stockholder further agrees that
neither Vidara nor any other Person shall be required to obtain, furnish or post
any bond or similar instrument in connection with or as a condition to obtaining
any remedy referred to in this Section 5.9, and Stockholder irrevocably waives
any right he or it may have to require the obtaining, furnishing or posting of
any such bond or similar instrument.

 

7



--------------------------------------------------------------------------------

5.10 Attorneys’ Fees. If any legal proceeding is brought relating to this Voting
Agreement or the enforcement of any provision of this Voting Agreement is
brought against Stockholder, the prevailing party shall be entitled to recover
reasonable attorneys’ fees, costs and disbursements (in addition to any other
relief to which the prevailing party may be entitled).

5.11 Non-Exclusivity. The rights and remedies of Vidara under this Voting
Agreement are not exclusive of or limited by any other rights or remedies which
it may have, whether at law, in equity, by contract or otherwise, all of which
shall be cumulative (and not alternative).

5.12 Governing Law; Jurisdiction; Waiver of Jury Trial. This Voting Agreement
and the Proxy shall be governed by, and construed in accordance with, the laws
of the State of Delaware, regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws thereof. In any action between
any of the parties arising out of or relating to this Voting Agreement, the
Proxy or any of the transactions contemplated by this Voting Agreement or the
Proxy, each of the parties: (a) irrevocably and unconditionally consents and
submits to the exclusive jurisdiction and venue of the Chancery Court of the
State of Delaware; (b) irrevocably waives the right to trial by jury; and
(c) irrevocably consents to service of process by first class certified mail,
return receipt requested, postage prepaid, to the address at which Stockholder
or Vidara, as the case may be, is to receive notice in accordance with
Section 5.4.

5.13 Counterparts; Exchanges by Facsimile or Electronic Delivery. This Voting
Agreement may be executed in separate counterparts, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument. The exchange of a fully
executed Voting Agreement (in counterparts or otherwise) by facsimile or
electronic delivery shall be sufficient to bind the parties to the terms and
conditions of this Voting Agreement.

5.14 Captions. The captions contained in this Voting Agreement are for
convenience of reference only, shall not be deemed to be a part of this Voting
Agreement and shall not be referred to in connection with the construction or
interpretation of this Voting Agreement.

5.15 Waiver. Subject to the remainder of this Section 5.15, at any time prior to
the Expiration Date, any party hereto may: (a) extend the time for the
performance of any of the obligations or other acts of the other parties to this
Voting Agreement; (b) waive any inaccuracy in or breach of any representation,
warranty, covenant or obligation of the other party in this Voting Agreement or
in any document delivered pursuant to this Voting Agreement; and (c) waive
compliance with any covenant, obligation or condition for the benefit of such
party contained in this Voting Agreement. No failure on the part of Vidara to
exercise any power, right, privilege or remedy under this Voting Agreement, and
no delay on the part of Vidara in exercising any power, right, privilege or
remedy under this Voting Agreement, shall operate as a waiver of such power,
right, privilege or remedy; and no single or partial exercise of any such power,
right, privilege or remedy shall preclude any other or further exercise thereof
or of any

 

8



--------------------------------------------------------------------------------

other power, right, privilege or remedy. Vidara shall not be deemed to have
waived any claim available to Vidara arising out of this Voting Agreement, or
any power, right, privilege or remedy of Vidara under this Voting Agreement,
unless the waiver of such claim, power, right, privilege or remedy is expressly
set forth in a written instrument duly executed and delivered on behalf of
Vidara; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

5.16 Independence of Obligations. The covenants and obligations of Stockholder
set forth in this Voting Agreement shall be construed as independent of any
other contract between Stockholder, on the one hand, and the Company or Vidara,
on the other. The existence of any claim or cause of action by Stockholder
against the Company or Vidara shall not constitute a defense to the enforcement
of any of such covenants or obligations against Stockholder. Nothing in this
Voting Agreement shall limit any of the rights or remedies of Vidara under the
Merger Agreement, or any of the rights or remedies of Vidara or any of the
obligations of Stockholder under any agreement between Stockholder and Vidara or
any certificate or instrument executed by Stockholder in favor of Vidara; and
nothing in the Merger Agreement or in any other such agreement, certificate or
instrument, shall limit any of the rights or remedies of Vidara or any of the
obligations of Stockholder under this Voting Agreement.

5.17 Other Capacities. Notwithstanding any provision of this Voting Agreement to
the contrary, nothing in this Voting Agreement shall limit or restrict
Stockholder from acting in good faith in Stockholder’s capacity as a director or
officer of the Company (it being understood that this Voting Agreement shall
apply to Stockholder solely in Stockholder’s capacity as a stockholder of the
Company).

5.18 Construction. In this Voting Agreement, unless a clear contrary intention
appears:

(a) the singular number includes the plural number and vice versa;

(b) reference to any Person include such Person’s legal representatives,
successors, assigns, but if applicable, only if such successors and assigns are
not prohibited by this Voting Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity or individually;

(c) reference to either gender includes the other gender;

(d) reference to any agreement, schedule, document or instrument means such
agreement, schedule, document or instrument as amended or modified and in effect
in accordance with the terms thereof;

(e) reference to any law means such law as amended, modified, codified, replaced
or reenacted, in whole or in part, and in effect from time to time, including
rules and regulations promulgated thereunder, and reference to any section or
other provision of any law means that

 

9



--------------------------------------------------------------------------------

provision of such law from time to time in effect and constituting the
substantive amendment, modification, codification, replacement or reenactment of
such section or other provision;

(f) “hereunder,” “hereof,” “hereto,” and words of similar import shall be deemed
references to this Voting Agreement as a whole and not to any particular Section
or other provision hereof;

(g) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term;

(h) any references herein to a specific section, schedule, annex or exhibit
shall refer, respectively, to sections, schedules, annexes or exhibits of this
Voting Agreement;

(i) references to documents, instruments or agreements shall be deemed to refer
as well to all addenda, exhibits (other than exhibits constituting agreements,
which shall only become legally binding upon execution and delivery by the
parties thereto), schedules or amendments thereto from time to time.

[Remainder of page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Vidara, the Company and Stockholder have caused this Voting
Agreement to be executed as of the date first written above.

 

VIDARA THERAPEUTICS INTERNATIONAL LTD.

By:

 

 

 

Name: Samira Saya

Title:    Director

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

HORIZON PHARMA, INC. By:  

 

  Name:   Timothy P. Walbert   Title:  

President, Chief Executive Officer and

Chairman of the Board

   

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

[STOCKHOLDER]

By:

 

 

 

Name:

Title:

Address:

Facsimile:

 

Shares Held of Record

  

Options and Other Rights

  

Additional Securities Beneficially Owned

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF IRREVOCABLE PROXY

[attached]



--------------------------------------------------------------------------------

IRREVOCABLE PROXY

The undersigned stockholder (the “Stockholder”) of Horizon Pharma, Inc., a
Delaware corporation (the “Company”), hereby irrevocably (to the fullest extent
permitted by law) appoints and constitutes Vidara Therapeutics International
Ltd., an Irish private limited company (“Vidara”), and [—] and [—], solely in
their capacities as executive officers of Vidara, and each of them, the
attorneys and proxies of the Stockholder, with full power of substitution and
resubstitution, to the full extent of the Stockholder’s rights with respect to
the outstanding shares of capital stock of the Company owned of record by the
Stockholder as of the date of this proxy, which shares are specified in this
proxy, and all shares of capital stock of the Company that may be owned of
record by the Stockholder after the date of this proxy, limited to the matters
set forth in this Proxy. (The shares of the capital stock of the Company
referred to in the immediately preceding sentence are referred to as the
“Shares.”) Upon the execution of this proxy, all prior proxies given by the
Stockholder with respect to any of the Shares regarding the matters set forth in
this Proxy are hereby revoked, and the Stockholder agrees that no subsequent
proxies inconsistent with this Proxy will be given with respect to any of the
Shares.

This proxy is irrevocable, is coupled with an interest and is granted solely in
connection with, and as security for, the Voting Agreement, dated as of the date
hereof, by and among Vidara, the Company and the Stockholder (the “Voting
Agreement”), and is granted in consideration of Vidara entering into the
Transaction Agreement and Plan of Merger, dated as of the date hereof, among
Vidara Therapeutics Holdings LLC, a Delaware limited liability company
(“Holdings”), Vidara, [U.S. Holdco], a Delaware corporation and an indirect
wholly-owned subsidiary of Vidara (“U.S. Holdco”), [Merger Sub], a Delaware
corporation and a wholly-owned subsidiary of U.S. Holdco (“Merger Sub”) and the
Company. This proxy will terminate on the Expiration Date (as defined in the
Voting Agreement).

Prior to the Expiration Date, the attorneys and proxies named above will only be
empowered, and may only exercise this proxy, to vote any Shares owned by the
undersigned, at any meeting of the stockholders of the Company, however called,
or at any adjournment or postponement thereof and on every action or approval by
written consent of the stockholders of the Company:

(a) in favor of the Merger (as defined in the Voting Agreement), the execution
and delivery by the Company of the Merger Agreement and the adoption and
approval of the Merger Agreement and the terms thereof, in favor of each of the
other actions contemplated by the Merger Agreement and in favor of any action in
furtherance of any of the foregoing, all in accordance with the Merger Agreement
and not otherwise;

(b) in favor of any proposal to adjourn or postpone the meeting of the
stockholders of the Company to a later date if there are not sufficient votes
for adoption of the Merger Agreement on the date on which such meeting is held;

(c) against any action or agreement that would result in a breach of any
representation, warranty, covenant or obligation of the Company in the Merger
Agreement; and



--------------------------------------------------------------------------------

(d) against any action which is (i) intended to impede, interfere with, delay,
postpone, discourage or adversely affect the Merger or any of the other
transactions contemplated by the Merger Agreement or this Voting Agreement, or
(ii) would reasonably be expected, to impede, interfere with, delay, materially
postpone, discourage or adversely affect in any way the Merger or any of the
other transactions contemplated by the Merger Agreement or this Voting
Agreement.

The Stockholder may vote the Shares on all other matters not specifically and
expressly referred to in this proxy in the preceding paragraph, and the
attorneys and proxies named above may not exercise this proxy with respect to
such other matters.

This proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of the Stockholder (including any
transferee of any of the Shares).

Any term or provision of this proxy that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions of this proxy or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction. Upon such determination that any term or provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this proxy so as to effect the original intent
of the parties as closely as possible in an acceptable manner to the end that
the transactions contemplated hereby are fulfilled to the fullest extent
possible.

 

Dated:                         , 2014    STOCKHOLDER   

 

   Number of shares of common stock of the Company owned of record as of the
date of this proxy:   

 

Signature Page to Irrevocable Proxy